DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/315,036 filed on 1/3/2019 and is a 371 of PCT/US2016/043180 filed on 07/20/2016.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Objections
Claims 17 and 18 are objected to because of the following informalities: the claims include numerical references of no meaning or weight rather confuse the claimed language.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-7, 10-16 and 17-19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematical concept without significantly more. The claim(s) recite(s) an abstract idea of mathematical concept. This judicial exception is not integrated into a practical application because there is no practical implementation for the mathematical calculations, i.e. there is no tie that shows where such calculation is implemented in, or what effect such calculation delivers. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the extra solution activities such as having a meter, or a processor, or interface or memory/ storing values, or collecting measurement signals, do not amount to integrate the claims into a practical application or improve the performance of a computer or any technology, and do not meaningfully limit the performance of the application
	Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the 
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1, calculating an electrical resistance; calculating a maximum sensor current (MSC) using the electrical resistance; measuring a plurality of drive current during an appropriate period of time; averaging the plurality of drive currents; calculating a buffer value using the average of the plurality of drive currents; and calculating a test tone level using the maximum sensor current (MSC) and the buffer value.
Claim 10, calculating an electrical resistance using one of a curve-fit of test data and the known resistance change of the coil wire with temperature; calculating a maximum sensor current (MSC) using the electrical resistance, maximum voltage and an EMF voltage; measuring a plurality of drive currents for an appropriate period of time; averaging the plurality of drive currents; calculating a buffer value using the average of the drive currents; calculating a test tone level using the maximum sensor current (MSC) and the buffer value.
Claim 17, A meter electronics (20) for dynamically optimizing maximum sensor current (MSC) in a flow meter, comprising: an interface (301) for receiving a plurality of temperature (321) values and corresponding electrical resistance (322) values, sensor current (323), maximum voltage (324), EMF voltage (325) and drive currents (326); a storage system (320) for storing and retrieving the plurality of temperature (321) values a processing system (310) for measuring a plurality of drive currents (326) for an appropriate period of time and for performing calculations using the interface (301).
The above limitations (normal font) merely describe a set of calculations. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea. In summary these steps therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional limitations (underlined) are mere well-understood limitations such as processor, storage device, interface applied in the art. In addition to extra solution activities such as data collection of the measured signals, along with some mere statements of optimization that do not tie the optimization practical application with the calculation steps. (See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)).  The claim does not recite a particular machine applying or being used by the abstract idea.
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claims do not recite a particular machine applying or being used by the abstract idea. The claims do not effect a real-world transformation or reduction of any particular article to a different state or thing.  
The claims do not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application. 
Claims 2-7, 11-16, and 18-19 are rejected under 101 as they fail to provide a significant element that amount the claims they depend from to significant and/or practical implementations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-7, 10-16 and 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 4 and similarly 12, the parameters of the claimed invention represented by an equation full of acronyms, however, there is no corresponding interpretations for such acronyms. Every symbol, abbreviation and acronym should have corresponding wordings that explain them. The examiner is unable to determine the scope of the claim and is therefore indefinite. The claim is examined based on the best understood.

As to claims 5 and similarly 13, the parameters of the claimed invention represented by an equation full of acronyms, however, there is no corresponding interpretations for such acronyms. Every symbol, abbreviation and acronym should have corresponding wordings that explain them. The examiner is unable to determine the scope of the claim and is therefore indefinite. The claim is examined based on the best understood.

As to claims 6 and similarly 14, the parameters of the claimed invention represented by an equation full of acronyms, however, there is no corresponding interpretations for such acronyms. Every symbol, abbreviation and acronym should have corresponding wordings that explain them. The examiner is unable to determine the scope of the claim and is therefore indefinite. The claim is examined based on the best understood.

As to claims 7 and similarly 11, the parameters of the claimed invention represented by an equation full of acronyms, however, there is no corresponding interpretations for such acronyms. Every symbol, abbreviation and acronym should have corresponding wordings that explain them. The examiner is unable to determine the scope of the claim and is therefore indefinite. The claim is examined based on the best understood.

As to claim 10, the limitation EMF voltage has not corresponding explanations, thus the examiner is not sure what is meant by the acronym EMF. The claim has been examined based on the best understood.

Claims 11-16, are rejected under 101 as they depend from claim 10 and do not rectify the defect of claim 10.

As to claim 19, the parameters of the claimed invention represented by an equation full of acronyms, however, there is no corresponding interpretations for such 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0333484 A1, Henry et al, hereinafter referenced as Henry, in view of 5,451,846 Peterson et al, hereinafter referenced as Peterson, and evidenced by US 2013/0121376 A1, Mansfield.

As to independent claim 1, Henry teaches “calculating an electrical resistance;” ([0444] “communicates with a resistance temperature device (RTD) to obtain flow-tube temperature data”, wherein resistance temperature device also known as resistance thermometer device by definition, the resistance value changes corresponding to the temperature variations i.e. measuring temperature is based on calculating resistance’s value change. Moreover, in light of the specification page 4-5 wherein the determination of electric resistance corresponds to temperature. See evidence prior art Mansfield [0013] “A RTD operates by applying power to the RTD and calculating the resistance of the RTD. This is typically done by supplying a known current through the RTD and measuring the resulting voltage to calculate the resistance.”)
Henry teaches that a maximum available current level in [0378], however, without elaborating on how such parameters has been attained.
Peterson teaches “calculating a maximum sensor current (MSC) using the electrical resistance;” ([abstract] wherein the parameters such as the resistor among other parameters are applied in calculating the current. And wherein the current value is within a defined limit, i.e. the max value is less than the defined limit as in col 7 lines 45- col 8 lines 1-56. Also see claim 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known mathematical relationship of current calculation within a controlled system including the current affecting parameters and elements of Peterson to the teaching of Henry wherein the given maximum available current of [0378] could be calculated utilizing the well-known mathematical approach. Moreover, since Henry does not elaborate how the given maximum available current has been provided, then any well-known approaches/ calculations applied within the art would be applicable as long as the desired outcome to be attained. (KSR)
parameters values are averaged over a time period”. Furthermore, [0447-0459], [0461-0482] “buffer”, “feedback” wherein the buffering data of different cycles is also disclosed in [0052] and [0060] wherein the data/ parameters could be instantaneous or averaged as in [0308-0309], [0313], [0209-0210]. Furthermore, since there are the plurality of signals/ sinewaves [0053], [0601] then implementing the average on the parameters such as current is applicable in the art and expected by one of ordinary skill in the art, as in [0308-0309], [0313], [0209-0210])
“and calculating a test tone level using the maximum sensor current (MSC) and the buffer value.” ([0158] “calculating the frequency of the cycle”, [00452], [0461-0477] “current value of an operating frequency of the flow-tube (to thereby determine the buffer offset”. See [0023], [0046], fig 8A-B [0172] and [0354].)
Henry teaches multiple embodiments of multiple characteristics and techniques applied within the art and practically materialized in a range of combinations of different embodiments implementing a defined set of characteristics and techniques would be other combination”. Thus implementing the claimed language is disclosed by Henry via a combination of different embodiments, techniques and characteristics that have been already disclosed by Henry.

As to independent claim 17, Henry teaches “A meter electronics (20) for dynamically optimizing maximum sensor current (MSC) in a flow meter, comprising: an interface (301) for receiving a plurality of temperature (321) values and corresponding electrical resistance (322) values, sensor current (323), maximum voltage (324), EMF voltage (325) and drive currents (326);” ([abstract] wherein a drive technique for digital flowmeter is disclosed. Moreover, fig 16 item 1605 wherein the interface receiving sensor data is disclosed, see [0016-0020] “A control and measurement system connected to the driver and the sensor includes circuitry that receives a sensor signal from the sensor.” “The digital flowmeter also may include circuitry for measuring current supplied to the driver. The circuitry may include a resistor in series with the driver and an analog-to digital converter in parallel with the resistor and configured to measure a voltage across the resistor, to convert the measured voltage to a digital value, and to supply the digital value to the control and measurement system.”; “temperature sensor may be connected to measure temperatures” also see [0444] “communicates with a resistance temperature device (RTD) to obtain flow-tube temperature data”, wherein resistance temperature device also known as resistance thermometer device by definition, the resistance value changes corresponding to the temperature variations i.e. measuring temperature is based on calculating resistance’s value change. Moreover, in A RTD operates by applying power to the RTD and calculating the resistance of the RTD. This is typically done by supplying a known current through the RTD and measuring the resulting voltage to calculate the resistance.” Moreover, it is expected that the EMF voltage to be considered and could be measured, since the driver 46 of [0132] is an electromagnetic driver. Moreover, the plurality of signals is disclosed in [0053] and [0601])
Henry is silent in regards to the EMF voltage.
Peterson teaches “sensor current (323), maximum voltage (324), EMF voltage (325) and drive currents (326);” ([abstract] wherein the parameters such as the resistor, voltage and driver current among other parameters are measured/ determined. Wherein the emf voltage is measured, and calculated. Also see claim 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the electromagnetic parameters involved in signal driver of Peterson to the teaching of Henry wherein such parameter if are not inherently involved, then would be obvious to one of ordinary skill in the art to apply the related parameters during the process in order to attain accurate and stable outcome.(KSR)
Henry as modified teaches “a storage system (320) for storing and retrieving the plurality of temperature (321) values and the corresponding electrical resistance (322) values, sensor current (323), maximum voltage (324), EMF voltage (325) and drive currents (326);” ([0461], [0464-0467] “stored samples”, “samples to be stored”.)
parameters values are averaged over a time period”.)
Henry as modified teaches multiple embodiments of multiple characteristics and techniques applied within the art and practically materialized in a range of combinations of different embodiments implementing a defined set of characteristics and techniques would be expected by one of ordinary in the art as long the appropriate drive signal, system and process are obtained [0456], [0469], [0566] “other combination”. Thus implementing the claimed language is disclosed by Henry via a combination of different embodiments, techniques and characteristics that have been already disclosed by Henry.

As to claim 4, Henry as modified teaches the limitations of claim 1 above. Note: the claim is examined based on the best understood.
Henry teaches that a maximum available current level in [0378], however, without elaborating on how such parameters has been attained.


    PNG
    media_image1.png
    90
    286
    media_image1.png
    Greyscale
”([abstract] wherein the parameters such as the resistor among other parameters are applied in calculating the current. And wherein the current value is within a defined limit, i.e. the max value is less than the defined limit as in col 7 lines 45- col 8 lines 1-56. Also see claim 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known mathematical relationship of current calculation within a controlled system including the current affecting parameters and elements of Peterson to the teaching of Henry wherein the given maximum available current of [0378] could be calculated utilizing the well-known mathematical approach. Moreover, since Henry does not elaborate how the given maximum available current has been provided, then any well-known approaches/ calculations applied within the art would be applicable as long as the desired outcome to be attained. (KSR)
 
As to claim 5, Henry as modified teaches “wherein the buffer value is calculated using the formula: Buffer Value = xpt(MSC - iDrive)”  ([0010-0011] the negative feedback is used to reduce oscilation set point which is multiplied by a defined gain (feedback) based on the definition of negative feedback in a controlled loop, [0046], [0331], [0360], [0383] and [0390]. This claim is examined based on the best understood.)

As to claim 6, Henry as modified teaches “wherein the buffer value is calculated using the formula: Buffer Value = xndevσ.” ([0172], [0224], [0260-262], [0294] and [0326-0328]. The claim is examined based on the best understood.)

As to claim 7, Henry as modified teaches “wherein the test tone level is calculated by the formula: Test Tone Level = MSC - iDrive - Buffer Value.” ([0158] “calculating the frequency of the cycle”, [00452], [0461-0477] “current value of an operating frequency of the flow-tube (to thereby determine the buffer offset”. See [0023], [0046], fig 8A-B [0172] and [0354]. The claim is examined based on the best understood.)

As to claim 8, Henry as modified teaches “wherein if the test tone level is negative, then the meter verification will abort due to unstable process conditions.” ([0011] if having only positive feedback the value of testing current will keep increasing, which will be higher than the threshold i.e. when we subtracted from the threshold the value will become negative i.e. beyond control, i.e. the gain should then become zero, i.e. the process to stop (when multiplying the feedback with gain=0 [0147]) and wait until stability takes place, in order to control the process, [0470] “stalling”, [0482] “hold signal data”. Also see [0147])

As to claim 9, Henry as modified teaches “wherein if the test tone level is positive, then the recently calculated maximum sensor current (MSC) and tone level values are written into the appropriate registers and meter verification is initiated.” feedback control”. Also [0458], and [0518], in the positive feedback if the process is under control within the permitted set-points, then the samples are stored which reads on “written to appropriate register”. Knowing that the storing approach is applicable to positive feedback and negative feedback, as long as the signal is within the desired threshold/ range; also knowing that the feedback could be positive or negative based on the gain as in [0207]. Moreover, [0371] and [0383] wherein performance improvement within the desired range reads on “performance verification”, see [0409].)

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Henry as modified as applied to claim 1 above, and further in view of US 2012/0179407 A1, GE.

As to claim 2, Henry teaches the technique of curve fitting applied in parameter determination.
However, Henry is silent in regards to specifically disclose implementing the curve fitting technique in resistance determination.
GE teaches “wherein calculating an electrical resistance further comprises using a curve-fit of test data.” ([0043] “in order to calculate the resistance of a given RTD, which is used to determine its temperature. The resistance of the RTDs 38, 39 may be converted to a temperature using a linear approximation or by curve fitting to a model of a type known in the art as may be implemented by processor 18”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known curve fitting technique applied on the RTD of GE to the determination approach applied on the RTD of Henry wherein such approach is one of the well-known techniques applied within the art and would provide the expected results as in (GE [0043] and KSR)

Claims 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry as modified as applied to claims 1 and 17 above, and further in view of Mansfield.

As to claim 3, Henry teaches “wherein calculating an electrical resistance further comprises using the known resistance change of the coil wire with temperature.” ([0444] “TRD” wherein resistance temperature device also known as resistance thermometer device by definition, the resistance value changes corresponding to the temperature variations i.e. measuring temperature is based on calculating resistance’s value change. Wherein the measured temperature could include of the driver coil of the electromagnetic driver 46 of fig 1 and [0132].) 
Henry does not specifically disclose that the temperature pertains the coil of the electromagnetic driver.
Mansfield teaches “wherein calculating an electrical resistance further comprises using the known resistance change of the coil wire with temperature.” ([0072], fig 5, shows a graph of a correlation between resistance and temperature for a drive coil according to an embodiment of the invention.” Also see [0012-0013] RTD.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of temperature determination of Mansfield to the temperature measurement of Henry wherein such technique is well-known in the art, knowing that the coil temperature of the driver is one of the heat source, thus if not inherently, then one of ordinary skill in the art would acknowledge that it’s most likely the temperature of the coil wire of the driver is measured wherein well-known techniques and algorithms to be applied which could be applied in combination or in alternative to the RTD temperature technique or any the other temperature sensing applied and disclosed in Henry, as long as the desired results to be attained yet improved as the correlation between temperature and resistance provides more accurate calibration ( Mansfield [0122], [0072], fig 5 and [0077]) (KSR).

As to claim 18, Henry as modified teaches the limitations of claim 17 above.
Henry is silent in regards to extrapolation.
Mansfield teaches “wherein the calculations performed further comprise: extrapolation calculations using the plurality of temperature (321) values and the corresponding electrical resistance (322) values and produce an optimal resistance;” ([0121] wherein based on the comparison and correlation equation, a defined resistance value/ optimized value, to be applied in order to provide the desired temperature value.)

Henry is silent in regards to EMF voltage computed.
Peterson teaches “maximum sensor calculations using the electrical resistance (322), a maximum voltage and an EMF voltage computed;” ([abstract] wherein the parameters such as the resistor, voltage and driver current among other parameters are measured/ determined. Wherein the emf voltage is measured, and calculated. Also see claim 3. Moreover, the current value is within a defined limit, i.e. the max value is less than the defined limit as in col 7 lines 45- col 8 lines 1-56.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known mathematical relationship of current calculation within a controlled system including the current affecting parameters and elements of Peterson to the teaching of Henry wherein the given maximum 
Henry as modified teaches “averaging the plurality of drive currents (326), buffer value calculations using the average of the drive currents (326) in the processing system (310), and test tone calculation level using the maximum sensor current (MSC).” ([0019-0020] wherein the current and temperature measurements are disclosed, see [0151-0152]. Moreover, [0046] wherein the comparison with the set-point and the maximum current value, reads on “buffer value”, also see [0388], [0390-0395]. Moreover, [0308-0309], [0313], [0209-0210] wherein the averaged calculated amplitude could refer to current amplitude or voltage amplitude, since the driver could be a current driver or voltage driver as in [0005] and [0557]. Moreover, [0297] wherein the measured data is averaged over time “parameters values are averaged over a time period”. Furthermore, [0447-0459], [0461-0482] “buffer”, “feedback” wherein the buffering data of different cycles is also disclosed in [0052] and [0060] wherein the data/ parameters could be instantaneous or averaged as in [0308-0309], [0313], [0209-0210]. Furthermore, since there are the plurality of signals/ sinewaves [0053], [0601] then implementing the average on the parameters such as current is applicable in the art and expected by one of ordinary skill in the art, as in [0308-0309], [0313], [0209-0210])

As to claim 19, the claim recites analogous limitations to claims 5+6, and therefore is rejected under the same premise.

As to claim 20, the claim recites analogous limitations to claims 8+9, and therefore is rejected under the same premise.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of GE further in view of Mansfield, and further in view of Peterson.

As to independent claim 10, Henry teaches “A method of performing temperature compensation of a test tone amplitude during meter verification in a flow meter comprising: calculating an electrical resistance using one of a curve-fit of test data and the known resistance change of the coil wire with temperature;” ([0444] “communicates with a resistance temperature device (RTD) to obtain flow-tube temperature data”, wherein resistance temperature device also known as resistance thermometer device by definition, the resistance value changes corresponding to the temperature variations i.e. measuring temperature is based on calculating resistance’s value change. Moreover, in light of the specification page 4-5 wherein the determination of electric resistance corresponds to temperature. See prior art Mansfield which is used in this instance as an evidence to provide information about the well-known RTD device [0013] “A RTD operates by applying power to the RTD and calculating the resistance of the RTD. This is typically done by supplying a known current through the RTD and measuring the resulting voltage to calculate the resistance.” Moreover, one of ordinary skill in the art would acknowledge that the measured temperature could include of the driver coil of the electromagnetic driver 46 of fig 1 and [0132]. Moreover, [0168-0188] Each error source varies between transmitters, and will vary with transmitter temperature and more generally over time with component wear”, see [0217-0218]. [0131] “The digital controller compensates for these temperature effects”, also see [0256] and [0431]. The underlined curve fitting has not been expressly disclosed in Henry, yet it is a well-known approach applied within the art.)
Henry is silent in regards to expressly disclose curve fitting.
GE teaches “calculating an electrical resistance using one of a curve-fit of test data and the known resistance change of temperature;” ([0043] “in order to calculate the resistance of a given RTD, which is used to determine its temperature. The resistance of the RTDs 38, 39 may be converted to a temperature using a linear approximation or by curve fitting to a model of a type known in the art as may be implemented by processor 18”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known curve fitting technique applied on the RTD of GE to the determination approach applied on the RTD of Henry wherein such approach is one of the well-known techniques applied within the art and would provide the expected results as in (GE [0043] and KSR)
Henry does not specifically disclose that the temperature pertains the coil of the electromagnetic driver.
Mansfield teaches “wherein calculating an electrical resistance further comprises using the known resistance change of the coil wire with temperature.” ([0072], fig 5, shows a graph of a correlation between resistance and temperature for a drive coil according to an embodiment of the invention.” Also see [0012-0013] RTD.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of temperature determination of Mansfield to the temperature measurement of Henry wherein such technique is well-known in the art, knowing that the coil temperature of the driver is one of the heat source, thus if not inherently, then one of ordinary skill in the art would acknowledge that it’s most likely the temperature of the coil wire of the driver is measured wherein well-known techniques and algorithms to be applied which could be applied in combination or in alternative to the RTD temperature technique or any the other temperature sensing applied and disclosed in Henry, as long as the desired results to be attained yet improved as the correlation between temperature and resistance provides more accurate calibration ( Mansfield [0122], [0072], fig 5 and [0077]) (KSR).
Henry teaches that a maximum available current level in [0378], however, without elaborating on how such parameters has been attained.
Peterson teaches “calculating a maximum sensor current (MSC) using the electrical resistance, maximum voltage and an EMF voltage;” ([abstract] wherein the parameters such as the resistor among other parameters are applied in calculating the current. And wherein the current value is within a defined limit, i.e. the max value is less than the defined limit as in col 7 lines 45- col 8 lines 1-56. Also see claim 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known mathematical relationship of 
Henry as modified teaches “measuring a plurality of drive currents for an appropriate period of time; averaging the plurality of drive currents; calculating a buffer value using the average of the drive currents; calculating a test tone level using the maximum sensor current (MSC) and the buffer value.” ([0019-0020] wherein the current and temperature measurements are disclosed, see [0151-0152]. Moreover, [0046] wherein the comparison with the set-point and the maximum current value, reads on “buffer value”, also see [0388], [0390-0395]. Moreover, [0308-0309], [0313], [0209-0210] wherein the averaged calculated amplitude could refer to current amplitude or voltage amplitude, since the driver could be a current driver or voltage driver as in [0005] and [0557]. Moreover, [0297] wherein the measured data is averaged over time “parameters values are averaged over a time period”. Furthermore, [0447-0459], [0461-0482] “buffer”, “feedback” wherein the buffering data of different cycles is also disclosed in [0052] and [0060] wherein the data/ parameters could be instantaneous or averaged as in [0308-0309], [0313], [0209-0210]. Furthermore, since there are the plurality of signals/ sinewaves [0053], [0601] then implementing the average on the parameters such as current is applicable in the art and expected by one of ordinary skill in the art, as in [0308-0309], [0313], [0209-0210])
other combination”. Thus implementing the claimed language is disclosed by Henry via a combination of different embodiments, techniques and characteristics that have been already disclosed by Henry.

As to claim 11, Henry as modified teaches “wherein the test tone level is calculated by the formula: Test Tone Level = MSC - iDrive - Buffer Value.” ([0158] “calculating the frequency of the cycle”, [00452], [0461-0477] “current value of an operating frequency of the flow-tube (to thereby determine the buffer offset”. See [0023], [0046], fig 8A-B [0172] and [0354]. The claim is examined based on the best understood.)

As to claim 12, Henry as modified teaches the limitations of claim 1 above. Note: the claim is examined based on the best understood.
Henry teaches that a maximum available current level in [0378], however, without elaborating on how such parameters has been attained.
Peterson teaches “wherein calculating the maximum sensor current (MSC) comprises using the formula: 

    PNG
    media_image1.png
    90
    286
    media_image1.png
    Greyscale
”([abstract] wherein the parameters such as the resistor among other parameters are applied in calculating the current. And wherein the current value is within a defined limit, i.e. the max value is less than the defined limit as in col 7 lines 45- col 8 lines 1-56. Also see claim 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known mathematical relationship of current calculation within a controlled system including the current affecting parameters and elements of Peterson to the teaching of Henry wherein the given maximum available current of [0378] could be calculated utilizing the well-known mathematical approach. Moreover, since Henry does not elaborate how the given maximum available current has been provided, then any well-known approaches/ calculations applied within the art would be applicable as long as the desired outcome to be attained. (KSR)

As to claim 13, Henry as modified teaches ““wherein the buffer value is calculated using the formula: Buffer Value = xpt(MSC - tDrive)”  ([0010-0011] the negative feedback is used to reduce oscilation set point which is multiplied by a defined gain (feedback) based on the definition of negative feedback in a controlled loop, [0046], [0331], [0360], [0383] and [0390]. This claim is examined based on the best understood.)

As to claim 14, Henry as modified teaches ““wherein the buffer value is calculated using the formula: Buffer Value = xndevσ.” ([0172], [0224], [0260-262], [0294] and [0326-0328]. The claim is examined based on the best understood.)

As to claim 15, Henry as modified teaches ““wherein if the test tone level is negative, then the meter verification will abort due to unstable process conditions.” ([0011] if having only positive feedback the value of testing current will keep increasing, which will be higher than the threshold i.e. when we subtracted from the threshold the value will become negative i.e. beyond control, i.e. the gain should then become zero, i.e. the process to stop (when multiplying the feedback with gain=0 [0147]) and wait until stability takes place, in order to control the process, [0470] “stalling”, [0482] “hold signal data”. Also see [0147])

As to claim 16, Henry as modified teaches ““wherein if the test tone level is positive, then the recently calculated maximum sensor current (MSC) and tone level values are written into the appropriate registers and meter verification is initiated.” ([0011] negative feedback (feedback control) is applied in order to control the process, wherein when the correction is applied, i.e. the output value is always within a defined range i.e. less than the threshold i.e. when the output is subtracted from the threshold the value is positive and the process is under control, see [0304], and [0383] “feedback control”. Also [0458], and [0464-0467], in the positive feedback if the process is under control within the permitted set-points, then the samples are stored which reads on “written to appropriate register”. Knowing that the storing approach is applicable to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0338943 A1, Kolahi et al, is directed to Methods and systems are provided for operating a resonance measuring system, including a Coriolis mass flow meter and related methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/11/2022